Title: Circular to Major Generals and Officers Commanding Brigades, 22 January 1780
From: Washington, George
To: Major Generals and Officers Commanding Brigades


          
            Sir
            Head Quarters Morristown 22d Jany 1780
          
          I am extremely concerned to find by the late reports of the Inspector General, that most of the corps in the army are in

worse order than I had flattered myself. That in general it does not make that progress in order and discipline which might reasonably be expected: that some corps have even gone backward: and that almost every one has defects and abuses which have existed a considerable time, and ought no longer to be tolerated.
          In all our returns there is a greater disproportion between the total number, and the men fit for duty, or who could really be employed in action than in any other army in the world. This of late is not to be attributed to the sickness of the troops, for they have enjoyed very good health for a long time past. The column of sick present is moderate, but the columns of sick absent, and on command are excessive. The former far exceeds the Hospital returns, and a very small part of the latter is employed on military duty. A great many of both are probably not to be found any where, only serving to swell the pay-rolls, and deceive the government with an idea of its having a larger army on foot than it really has, and perhaps excite expectations which it is not in our power to fulfil. The ill consequences of this in a variety of respects are obvious.
          You will be pleased without delay carefully to examine the State of the different regiments, have all the men who have been so long absent, that cannot be satisfactorily accounted for, and whose return is therefore become improbable, struck off the rolls; and take effectual measures to collect those who are improperly absent and who are still recoverable. This is a matter in which I would wish the most rigid exactness to be observed.
          There are in some of the Regime⟨nts,⟩ too many officers absent on furlough, so that they are left without a sufficient number to preserve order, and perform the common routine of service. Several of the companies it appears are without a single commissioned officer. This is directly contrary to General orders, and inadmissible on every principle. I must intreat your particular attention to prevent it in future, and to make such a distribution of the remaining officers, that no company may be without a commissioned officer to take care of it at all times agreeably to the regulations.
          Another defect is, in some corps, an insufficiency of noncommissioned officers, in others an improper destribution of them; some companies having more than their compliment, others less. It need not be urged that the regularity of service

greatly depends on having a sufficient number of good noncommissioned officers. Where there is an overpluss, these ought to be given to those companies which have not their proportion, and their places supplied in the companies from which they are taken by the same number of private men drawn from those to which they are annexed. By this method one company will not be benefited at the expence of another. But where there is a deficiency in some companies, and no excess in others, the former ought to be made good by new appointments.
          In some instances (though they are not numerous) offic[e]rs are employed in stations not authorised by the establishment of the army, and derogotary to their rank. This is a practice that ought at all events to be discountinanced.
          As you will find these defects, and others pointed out in the inclosed reports of the last inspection, I shall not enter into a more minute detail. I shall only add in general that I have remarked with chagrin, that there is not so punctual an attention to the regulations which have been established for the goverment of the army, nor so emulous a spirit of discipline and improvement, as a regard to the success and reputation of our arms demands. I sincerely wish it were in my power to make a contrary declaration; but we ought not to flatter ourselves in a point of so much importance. We ought impartially to open our eyes to our true situation, as the surest way to make it better; uniting our exertions to correct our defects and to acquire that perfection and respectability which we are bound equally to aspire to from a sense of what we owe to the public and to ourselves. I am Sir your obt & hble servt
          
            Go: Washington
          
          
            P.S: You will observe in the repor⟨t of⟩ the 10th Pennsylvania regt that a more th⟨an⟩ ordinary number of men are absent no⟨t on⟩ military duty. To this you will pay particular attention. The case of Capn Ashmea⟨d⟩ ought to be determined. He should eith⟨er⟩ be superseded or obliged to return and g⟨ive⟩ an account of his conduct.
            The companies of Light Infantry in the 3d and fifth regiments should be re⟨duced⟩ to a more proportionable standa⟨rd,⟩ and the improper incorporation of the 5th company in the 9th rectified.
          
          
          
            N.B. In order to collect the absent men an officer from each Brigade may be sent or two offic[e]rs if necessary whose reasonable expences will be paid. You will please to return the inspector⟨’s⟩ reports after you have made the intended use of the⟨m⟩.
          
        